Case 7:20-cv-00255-JPJ-PMS Document 16 Filed 09/13/21 Page 1 of 5 Pageid#: 44




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 RICHARD L. JOHNSON,                                )
                                                    )
                    Petitioner,                     )      Case No. 7:20CV00255
                                                    )
 v.                                                 )             OPINION
                                                    )
 WARDEN, USP LEE,                                   )      JUDGE JAMES P. JONES
                                                    )
                    Respondent.                     )


       Richard L. Johnson, Pro Se Petitioner; Sara Bugbee Wynn, Assistant United
States Attorney, Roanoke, Virginia, for Respondent.

       The petitioner, Richard L. Johnson, a federal inmate proceeding pro se, has

filed a petition entitled “Petition for Writ of Habeas Corpus to Set-Aside Agency

Action/Policy Under 5 U.S.C. § 706(2)(A); and 28 U.S.C. § 2241.”1 ECF No. 1. He

attacks the policy of the Bureau of Prisons which would deny him early release upon

successful completion of the residential drug abuse program (“RDAP”) because of

his firearms convictions.      After careful review of the record and the parties’

submissions, I conclude that the petition must be dismissed.




       1
          Johnson was confined at the United States Penitentiary Lee County, located in
this judicial district, when he filed his petition. He has since been transferred to another
prison.
Case 7:20-cv-00255-JPJ-PMS Document 16 Filed 09/13/21 Page 2 of 5 Pageid#: 45




                                         I.

      Johnson was sentenced by the United States District Court for the Southern

District of Illinois to 144 months’ imprisonment, followed by two years of

supervised release, after pleading guilty to three counts of possession of an

unregistered firearm, in violation of 26 U.S.C. §§ 5845(a)(8), 5861(d), and 5871,

and one count of unlawful possession of a weapon by a convicted felon, in violation

of 18 U.S.C. §§ 922(g) and 924(a)(2). Johnson’s sentence was later reduced to 84

months’ imprisonment by order of the sentencing court. His current projected

release date is September 21, 2022.

      Congress has provided an incentive for federal inmate participation in RDAP

by permitting the BOP to release up to one year early, a prisoner convicted of a

nonviolent offense who successfully completes the program.            18 U.S.C. §

3621(e)(2)(B). Johnson is not enrolled in the RDAP program, but he received in

April of 2020 a determination by the BOP’s Designation and Sentence Computation

Center (“DSCC”) that he would not be eligible for such early release based on his

convictions, even if he successfully completed RDAP. Johnson then filed the

present action.

      Johnson contends that the determination was in violation of his constitutional

rights and contrary to law because his firearms offenses should not be considered

violent crimes. The government has responded, arguing that Johnson has not


                                        -2-
Case 7:20-cv-00255-JPJ-PMS Document 16 Filed 09/13/21 Page 3 of 5 Pageid#: 46




exhausted his administrative remedies and that in any event, the determination by

the BOP’s DSCC is not subject to judicial review.

                                         II.

      Although 28 U.S.C. § 2241 does not contain a statutory exhaustion

requirement, courts ordinarily require petitioners to exhaust available administrative

remedies prior to seeking habeas review under § 2241. Braden v. 30th Judicial Cir.

Ct., 410 U.S. 484, 489–92 (1973); Failure to exhaust may only be excused by a

showing of cause and prejudice. Williams v. Breckon, No. 7:19CV00387, 2020 WL

1158255, at *2 (W.D. Va. Mar. 10, 2020) (“When legitimate circumstances beyond

the prisoner’s control preclude him from fully pursuing his administrative remedies

[the court] excuses this failure to exhaust.”) (internal quotation marks and citation

omitted.)

      The BOP’s Administrative Remedy Procedure provides a three-level appeal

process through which an inmate may seek formal review of issues that relate to any

aspect of his confinement. 28 C.F.R. § 542.10. Ordinarily, an inmate must first

attempt to resolve the issues informally with a staff member. 28 C.F.R. § 542.13(a).

If an informal resolution is not successful, the inmate may file a formal written

complaint addressed to the warden. Id. This complaint must be filed within 20

calendar days of the date on which the basis for the complaint occurred. 28 C.F.R.

§ 542.14(a). If the inmate is not satisfied with the warden’s response, that response


                                         -3-
Case 7:20-cv-00255-JPJ-PMS Document 16 Filed 09/13/21 Page 4 of 5 Pageid#: 47




may be appealed to the Regional Director within 20 calendar days of the date on

which the warden signed the response. 28 C.F.R. § 542.15(a). An inmate who is

not satisfied with the Regional Director’s response may submit an appeal to the

General Counsel within 30 calendar days of the date the Regional Director signed

the response. Id. Appeal to the General Counsel is the final administrative appeal.

Id.2

       Johnson replies that the determination by DSCC “represents complete

exhaustion of [his] administrative remedies as it was issued by the BOP’s national

designation and sentence computation center (“DSCC”) . . .” and “there is no other

with higher authority . . . .” Pet. 3, ECF No. 1. Johnson claims that, even if there

were, he does not have sufficient time remaining on his sentence to exhaust further

remedies when taking into account the nine-month RDAP.

       Johnson appears to recognize that there were further remedies which he did

not exhaust before filing the petition. Nor has he attempted to show cause and

prejudice for his failure to do so. Indeed, he states that as soon as he received the

DSCC decision he “began preparing this petition.” Pet. 3, ECF No. 1.

       For the stated reasons, there is no genuine dispute of material fact that Johnson

has not exhausted his administrative remedies.           I will therefore grant the


       2
         These time limits may be extended when the inmate demonstrates a valid reason
for the delay. Id.; see also 28 C.F.R. § 542.14(b) (listing possible reasons for delay).

                                          -4-
Case 7:20-cv-00255-JPJ-PMS Document 16 Filed 09/13/21 Page 5 of 5 Pageid#: 48




respondent’s Motion to Dismiss and dismiss Johnson’s petition, without prejudice

to Johnson’s ability to file a proper action once he has exhausted his administrative

remedies.

      A separate Final Order will be entered herewith.

                                               DATED: September 13, 2021

                                               /s/ JAMES P. JONES
                                               Senior United States District Judge




                                         -5-
